       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 1 of 24




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 In the Matter of Minnetonka Public                    Civil No. 20-1036 (DWF/KMM)
 Schools, Independent School District
 No. 276,

                     Plaintiff,                                   MEMORANDUM
                                                             OPINION AND ORDER
 v.

 M.L.K., by and through his
 Parents, S.K. and D.K.,

                     Defendants.



Adam Frudden, Esq., Christian R. Shafer, Esq., and Laura Tubbs Booth, Esq., Ratwik,
Roszak & Maloney, P.A., counsel for Plaintiff.

Amy J. Goetz, Esq., School Law Center, LLC, and Ted A. Johnson, Esq., Cronan Pearson
Quinlivan, PA, counsel for Defendant.



                                   INTRODUCTION

      This matter is before the Court on cross motions for judgment on the

administrative record (Doc. Nos. 16, 21) after an administrative law judge (“ALJ”) issued

a January 30, 2020 decision (Doc. Nos. 1 (“Compl.”), Doc. No. 1-2 (the “Decision”)). In

the Decision, the ALJ ruled in favor of a student, M.L.K. (“Student”), who by and

through his parents, S.K. and D.K. (“Parents”), lodged a due process complaint under the

Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”).

Plaintiff Minnetonka Public Schools, Independent School District No. 276 (the
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 2 of 24




“District”) seeks reversal of the Decision. Parents argue that the Decision should stand.

For the reasons set forth below, the Court grants in part and denies in part both motions.

                                    BACKGROUND

       Parents assert that when Student was midway through fourth grade, he had not

learned to read or write as well as most first-grade students despite his hard work,

compliance and intelligence, as well as the receipt of special education benefits for four

years. Parents contend that Student demonstrated, and his educational records

documented, classic characteristics of a child with dyslexia and Attention Deficit-

Hyperactivity Disorder (“ADHD”). Parents further contend that District did not identify

Student’s “unmistakable indicators of dyslexia since kindergarten” and ultimately

“provided ineffective and misdirected educational services based on a fundamental

misunderstanding of his disabilities and educational needs.” (Doc. No. 23 at 1-2.) The

Administrative Record demonstrates that Student has average intelligence combined with

severe dyslexia, significant ADHD, a speech/language disorder, and mild Autism

(“ASD”). (Doc. No. 13 (Administrative Record (“AR”).)

       The Court briefly summarizes the facts related to Student’s educational needs and

the District’s identification and response to those needs.1 The District completed


1
       The relevant facts are contained in the Administrative Record and are
comprehensively set forth in the Decision. The educational supports and programming
noted herein are not exhaustive. The Administrative Record details efforts by the IEP
team to address other needs, many connected to Student’s ASD. The Court has reviewed
the record and takes it into account in its entirety. The Court’s summary, however,
focuses primarily on Student’s educational needs and services as they relate to academics
and, more specifically, to reading and writing.


                                             2
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 3 of 24




evaluations of Student in both 2015 and 2018 and implemented an Individual Education

Program (“IEP”) in 2015, which it amended several times as Student progressed through

grade levels. (Id.)

       In 2014-2015, Student attended Ready Set Kindergarten (“RSK”). In the spring of

2015, Student was evaluated for special education services. The IEP team found him

eligible for services under ASD. (AR at 45-67 (“2015 Evaluation”).) The evaluation

found that he had “average cognitive ability” but that his academic scores “fell

significantly below the average range” of his peers (below the first percentile on both

math and literacy assessments), and that the assessment results in the area of ASD

“indicated significant challenges and concerns” with social interaction and

communication. (Id.) With respect to Student’s literacy and language skills, the

evaluation noted “[e]volving skills” in reciting the alphabet without singing, identifying

letter sounds, and reading early sight and survival words. The District found Student’s

educational needs to include: “phonics, decoding, written expression and spelling, math

skills and concepts,” “focus/attention,” and a need to increase cooperative play and social

engagement. (Id. ) While in RSK, Student received 1:1 support with phonics from a

paraprofessional and 1:1 reading instruction, along with additional supports. (Id.) The

IEP team concluded that Student needed to increase his reading, written language, and

math skills and set short term objectives and benchmarks to meet specific goals. Parents

participated in and received notice of the evaluation.

       In kindergarten (2015-2016), Student’s IEP included direct special education

instruction in small groups for 30 minutes, 5 days a week—instruction was in reading,


                                             3
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 4 of 24




written language, and math. (AR at 71-89.) The IEP contained goals and services,

including those for reading and written language skills. For example, the IEP set goals

for letter sounds and phonics, sight word recognition, written language, math, social

emotional and attentional needs. The District sent out reports indicating areas of

progress, but also noting that Student was not at grade level. For example, the District

noted that Student improved his reading skills (progress in sounds of letters, able to read

6 high frequency sight words) but did not meet expected growth. (Id. at 82.)

       In spring before entering first grade (2016-2017), the IEP team increased Student’s

special education services in order to address his learning needs in reading, writing and

math. Student received twice daily 1:1 instruction in these areas. Student also received

social skills services twice a week for 30 minutes. The spring 2016 IEP became

Student’s IEP for first grade. (AR at 102-110.) This IEP included goals in various areas,

including reading and written language, such as being able to give the sound of 26/26

letters, being able to read 15/25 high frequency sight words, and 8/10 CVC words.

Student made progress in some areas (such as learning high frequency words and letter

sounds), but his grade reports reflected continuing challenges with attention, executive

function, and reading. Mid-year, Student was reading independently at a kindergarten

level. In spring 2017, the IEP team met and proposed an IEP for second grade.

       In second grade (2017-2018), the Student’s IEP noted the continued need for

support in reading, especially in decoding and fluency, and with writing and spelling,

noting a “significant lag” behind his peers in phonological processing and oral expression

despite gains from fall 2016 to June 2017. One goal was to increase Student’s ability in


                                             4
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 5 of 24




phonetic awareness from beginning/developing levels (level B) to being able to perform

at level F (mid first-grade level). The IEP also listed goals related to attention, social

interaction, and math. In second grade, Student had 1:1 reading time with a licensed

special education teacher, daily 1:1 instruction in handwriting, and 40 minutes daily in

small groups with a second licensed special education teacher.

       With Parents’ consent, the District reevaluated Student in spring of second grade

(2018). (AR at 157-172.) The District found that Student remained eligible for special

education—and, in part, had continued needs in reading, phonics skills, math, writing,

speech, language, social-skills and ASD-related needs. The evaluation showed that

Student qualified for Developmental Adaptive Physical Education: Special Education

(“DAPE”) and Speech and Language Services. After the evaluation, the District

proposed amending the IEP, indicating the need for “intense support” in reading and

writing (especially in decoding and fluency) and that Student was below grade-level in

phonological processing. The IEP listed goals, for example increasing from reading

Level C (kindergarten level) to Level F (mid-first grade level) and mastering

corresponding skills. By the end of second grade, Student continued to struggle with

executive function, reading, writing, and spelling. Despite some progress, Student’s

testing showed that he was performing at the 7th percentile in reading.

       During the first half of third grade (2018-2019), Student received 45 minutes daily

in a small group for reading with a special education teacher, an additional 20 to 30

minutes of 1:1 reading training with a special education teacher, and paraprofessional

support. Parents requested that Student receive instruction in the Wilson Reading System


                                              5
         CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 6 of 24




(“WRS”), but school professionals noted he would be a good candidate for WRS in

fourth grade. In his mid-year progress report, Student was reading at the level

appropriate for end of kindergarten to beginning of first grade. The goals laid out for

Student in the middle of third grade were similar to those set for Student the year before.

At this time, Parents became increasingly concerned with Student’s lack of progress and

again requested that the District use WRS, instead of the system it was using. The

District recommended that Student continue to use the current system, maintaining that

Student was making reading progress while continuing to struggle with attention and

focus.

         In November 2018, Parents provided a Neuropsychological Evaluation Report

from Fraser Center. The report noted difficulties associated with ASD, ADHD, and

“[s]ignificant difficulties with reading skills and significant delays in his phonetic

processing abilities consistent with a diagnosis of Specific Learning Disability with

Impairment in Reading.” (AR at 410.)

         In early 2019, the District reported progress with attention and focus, but also that

Student’s reading level continued at an end of kindergarten/beginning of first grade level.

By mid-February, Student’s reading level had increased to a mid-first grade level. Also

in February, Student’s IEP was amended at Parent’s continued request to use WRS. The

District also increased the goals for Student, but overall they were similar to past goals

and objectives. During the second half of Student’s third-grade year, Student received 60

minutes of WRS intensive instruction for reading four times per week in a small group

and paraprofessional support with reading and writing throughout the day. At the end of


                                               6
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 7 of 24




third grade, Student had progressed in his average words per minute, fluency, word

identification, and decoding, but continued to struggle with attention, some executive

functioning skills, and with reading and spelling. Student remained at a first-grade level

and testing showed him at the 1st percentile in reading.

       Beginning in March 2019, Parents paid for private WRS instruction from Groves

Academy and later hired private tutors to provide additional reading instruction. And at

the suggestion of the District’s WSR trainer, Student’s mother attended a WRS training

program.2

       On August 8, 2019, Defendants filed a special education due process complaint

under the IDEA. (Compl. ¶ 72; Decision at 33.) Parents requested, among other things,

an Independent Education Evaluation (“IEE”). The timeframe for the IEE was extended

over the District’s objection. Between August and October 2019, an IEE was performed

by the University of Minnesota’s Masonic Children’s Hospital Division of Clinical

Behavioral Neuroscience. The IEE was prepared by Dr. Richard Ziegler and Dr.

Rebekah Hudock. Dr. Ziegler is an expert in pediatric neuropsychology and Dr. Hudock

specializes in ASD. Dr. Ziegler determined that Student has ADHD and is severely

dyslexic. The District agreed that Student has ADHD, significant dyslexia, and mild

ASD. (Decision at 5-6 ¶¶ 17-18, 22.) After the completion of the IEE, the IEP team

convened. Drs. Ziegler and Huduck and Mr. Alexander (a literacy/dyslexia consultant)

were included.


2
       Parents also paid for a private reading tutor during the summer of 2018.


                                             7
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 8 of 24




       In November 2019, when Student was in fourth grade,3 the District proposed a

new IEP for Student. This IEP increased the amount of time Student received special

education services but continued to identify Student’s primary disability as ASD and his

secondary disability as Speech/Language disorder. (AR at 328-352.) The IEP

offered 1:1 reading instruction for 90 minutes per day, 4 days per week with a reading

specialist and an additional 20 minutes per day to support phonemic awareness skills.

Parents consented to the amended IEP with written objections.

       The due process hearing was held in December 2019.4 The following issues were

addressed: (1) whether the Student met his burden to prove that the District failed to

provide the Student with a Free Appropriate Public Education (“FAPE”); (2) whether the

District met its burden to prove that its evaluation of the Student met the requirements of

34 C.F.R. §§ 300.304-.306 and 20 U.S.C. § 1414(b)(1)-(3); (3) if Student was denied a

FAPE, whether the private services obtained by Parents were appropriate and appropriate

for reimbursement; (4) if Student was denied a FAPE, what are the appropriate methods,

including qualifications of instructors, and quantity of specialized instruction, reasonably

calculated to provide Student a FAPE; and (5) if Student was denied a FAPE, what are




3
      During the first half of fourth grade, Student had been receiving 60 minutes of
WRS intensive instruction for reading in a small group setting (three students total) 5
days per week and paraprofessional support in reading throughout the day.
4
     The hearing occurred over a period of 5 days, and the record closed on
December 20, 2019.


                                             8
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 9 of 24




the appropriate methods and quantity of specialized instruction necessary to compensate

Student for the progress he missed since kindergarten. (Decision at 1-2.)5

       On January 30, 2020, the ALJ issued the Decision, finding that: (1) Parents timely

filed due process hearing requests; (2) Parents met their burden to prove that the District

denied Student a FAPE; and (3) the District did not meet its burden to prove that its

April 23, 2018 evaluation was appropriate. (Id. at 35-36.) With respect to the FAPE, the

ALJ found that the District did not:

           assess Student in all areas of suspected disability;

           review existing data and on the basis of that review identify what additional
            data are needed to determine the Student’s levels of academic achievement
            and related developmental needs and whether any additions or
            modifications to the special education and related services were needed to
            enable Student to meet the measurable annual goals set out in the IEP and
            to participate, as appropriate, in the general education curriculum;

           develop IEP goals that included how Student’s disabilities affected his
            progress in the general education curriculum, include measurable goals
            designed to meet Student’s needs that resulted from his disability to be
            involved in and make progress in the general education curriculum and
            meet Student’s other needs that resulted from his disability;

           develop an IEP considering all required factors;

           revise the IEPs to determine if the annual goals were being achieved and
            revise it to address any lack of expected progress toward the annual goals
            and in the general education curriculum; and


5
        In a separate decision dated October 31, 2019, the ALJ issued an Order on Motion
Regarding Limitations Period, denying the District’s motion arguing that the IDEA
statute of limitations limits Student’s claims for compensatory education to those that
occurred after August 8, 2017 (two years before the date Parents filed a due process
complaint). (Doc. No. 1-1 (the “Limitations Decision”).) The Limitations Decision is
also found in the Administrative Record. (Doc. No. 13-5 at 92.)


                                             9
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 10 of 24




            propose IEPs that were reasonably calculated to enable Student to receive
             educational benefits and progress appropriate in light of Student’s
             circumstances.

(Decision at 35-36.)

       In the Decision, the ALJ explained that “it is not primarily the lack of specific

diagnosis or identification of needs that leads to the conclusion that the Student did not

receive a FAPE. Instead, it is the lack of emphasis on critical skills at critical junctures,

and the failure to revise the IEP as appropriate to address Student’s lack of expected

progress.” (Decision at 42.) The ALJ found that:

       [R]egardless of how the District labeled Student, when Student could not
       read, and did not make progress in reading through first, second, and third
       grade, the District did not recalculate the IEP, goals, services, and
       accommodations to address Student’s lack of progress. Instead, the
       District’s IEPs repeated goals, marked the Student as making adequate
       progress, did not reassess as necessary, did not increase services during
       multiple school years, and did not consider ESY.

(Id.) Further, the ALJ explained that Student was denied a FAPE “in large part because

the District did not accurately identify his disabilities, did not review his progress as often

as his lack of progress in a critical area warranted, and therefore did not revise his IEP to

provide the level and intensity of services needed.” (Id. at 44.) The ALJ also

emphasized the fact that no Extended School Year (“ESY”) services were offered to

Student.

       Both parties now move for judgment on the administrative record. The District

argues that the ALJ erred in its ruling on the applicable statute of limitations, erroneously

concluded that the District failed to properly evaluate Student, and that the District




                                              10
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 11 of 24




provided the Student with a FAPE. Parents argue that the Decision should be affirmed in

its entirety.

                                        ANALYSIS
I.      Standard of Review

        “A Motion for Judgment on the Record, in the context of the IDEA, is a request

that the Court enter a final Judgment in what is essentially ‘a bench trial on a stipulated

record.’” Slama v. Indep. Sch. Dist. No. 2580, 259 F. Supp. 2d 880, 882 (D. Minn. 2003)

(citation omitted). The IDEA provides that a court reviewing a state administrative

decision “(i) shall receive the records of the administrative proceedings; (ii) shall hear

additional evidence at the request of a party; and (iii) basing its decision on the

preponderance of the evidence, shall grant such relief as the court determines is

appropriate.” 20 U.S.C. § 1415(i)(2)(C); see also Sneitzer v. Iowa Dep’t of Educ., 796

F.3d 942, 948 (8th Cir. 2015) (noting that when reviewing administrative decisions,

“[t]he district court must make its decision independently, based on a preponderance of

the evidence, as to whether the IDEA was violated”). Thus, “the district court must

‘independently determine whether the child [in question] has received a FAPE.’” K.E. ex

rel. K.E. v. Indep. Sch. Dist. No. 15, 647 F.3d 795, 803 (8th Cir. 2011) (quoting CJN v.

Minneapolis Pub. Schs., 323 F.3d 630, 636 (8th Cir. 2003)). At the same time, courts

should give the ALJ’s decision “due weight.” Id. (quoting Indep. Sch. Dist. No. 283 v.

S.D. ex rel. J.D., 88 F.3d 556, 561 (8th Cir. 1996)). The Eighth Circuit has emphasized

that the court’s “review is not necessarily de novo,” and that a court “should not

substitute its judgment for that of the school officials.” Sneitzer, 796 F.3d at 948.



                                              11
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 12 of 24




       The “limited grant of deference” under this standard “is appropriate in IDEA cases

because the ALJ ‘had an opportunity to observe the demeanor of the witnesses and

because a [district] court should not substitute its own notions of sound educational

policy for those of the school authorities that [it] review[s].’” K.E. ex rel. K.E., 647 F.3d

at 803 (quoting CJN, 323 F.3d at 636). The Eighth Circuit has noted that “[t]his

somewhat ‘unusual’ standard of review is less deferential than the substantial-evidence

standard commonly applied in federal administrative law.” Id. (quoting Indep. Sch. Dist.

No. 283, 88 F.3d at 561). “Whether a child has received a FAPE is a mixed question of

law and fact.” Id. at 804. The Court reviews questions of law de novo. See R.M.M. v.

Minneapolis Pub. Schs., Civ. Nos. 15-1627, 16-3085, 2017 WL 2787606, at *4 (D. Minn.

June 27, 2017.)

II.    Statute of Limitations

       In the Limitations Decision, the ALJ denied the District’s motion to limit claims

for compensatory education to those that occurred after August 8, 2017—two years

before Parents filed a due process complaint. The District argues that the ALJ erred in

applying the IDEA’s statute of limitations in two ways: first, in applying a two-year plus

two-year limitations period (the “2+2” period); and second, by ruling that the Parents’

claims began to accrue when they learned of the potential legal significance of the

challenged actions, as opposed to learning of the actions themselves.

       The ALJ first determined that Parents knew or should have known of the District’s

alleged violations at the start of Student’s second grade year, which would have been

roughly August 2017. Using this date, the ALJ explained that the complaint must be


                                             12
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 13 of 24




filed within two years of this date and that “claims that occurred more than two years

prior to this date are not considered.” (Limitations Decision at 12.) Under this approach,

the ALJ deemed that claims based on District actions in 2015 and after were timely:

       Based on the application of the 2+2 standard, all of Student’s claims since
       kindergarten may be considered. The record shows that the Parents were
       aware of the District’s alleged actions which form the basis of the
       Complaint at the start of [Student’s] second grade year in 2017.
       Consequently, under the 2+2 rule, Student’s claims going back to the start
       of Student’s kindergarten school year in 2015 may be considered. The
       Student filed for a hearing on August 8, 2019, less than two years from
       when the Parents knew or should have known of the School District’s
       alleged violations.

(Id. at 13.) In adopting the 2+2 approach, the ALJ relied on other cases before Minnesota

hearing officers and a Third Circuit Court of Appeals decision. See, e.g., G.L. v. Ligonier

Valley Sch. Dist. Auth., 802 F.3d 601, 610 (3d Cir. 2015).

       The parties dispute whether the application of the 2+2 approach was proper. The

District argues that this approach is not in line with Eighth Circuit precedent. In contrast,

Parents contend that the 2+2 rule is grounded in both the statutory text and the canons of

statutory construction.

       The IDEA provides that a parent’s request for a due process hearing must be

“within 2 years of the date the parent [] knew or should have known about the alleged

action that forms the basis of the complaint . . .” 20 U.S.C. §1415(f)(3)(C). A second

provision, 20 U.S.C. § 1415(b)(6)(B), requires state and local educational agencies to

develop a procedure that encompasses “[a]n opportunity for any party to present a

complaint . . . which sets forth an alleged violation that occurred not more than 2 years




                                             13
      CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 14 of 24




before the date the parent [] knew or should have known about the alleged action that

forms the basis of the complaint.”6

       The Eighth Circuit Court of Appeals has not adopted the 2+2 statute of limitations

period under the IDEA.7 Indeed, the Eighth Circuit Court of Appeals has consistently

applied a two-year statute of limitations period under the IDEA. For example, the Eighth

Circuit recently explained that “[a]ny claim of a breach falling outside of the IDEA’s

two-year statute of limitations would be untimely.” Indep. Sch. Dist. No. 283 v.

E.M.D.H., 960 F.3d 1073, 1083 (8th Cir. 2020) (explaining that some claims accrued

within limitations period because of District’s “continued violation” of child-find duty);

see also C.B. ex rel. B.B. v. Special Sch. Dist. No. 1, 636 F.3d 981, 989 (8th Cir. 2011)

(“Given the IDEA’s two-year statute of limitations . . . C.B. challenged the special




6
        These two provisions appear to move in opposite directions from the “knew or
should have known” date and have created confusion. The District argues that the two
provisions should be, and have been, interpreted identically. See, e.g., R.M.M. v.
Minneapolis Public Schs., 2017 WL2787606, at *6 (applying two-year statute of
limitations, citing both provisions and 34 C.F.R. 300.507(a)(2)); Indep. Sch. Dist. No.
413, Marshall v. H.M.J. ex rel. A.J. and M.N., 123 F. Supp. 3d 1100, 1113-14 (D. Minn.
2015) (“No party may recover for a violation occurring outside the two-year statute of
limitations” but allowing ALJ to consider evidence arising from before the statute of
limitations period, citing 20 U.S.C. § 1415(b)(6)(B)).

       The ALJ, however, interpreted the IDEA as having both a forward-looking and a
backward-looking limitations provision—with 20 U.S.C. §1415(b)(6)(B) allowing claims
for up to two years before the date of discovery. This interpretation, in effect, creates a
four-year limitations period.
7
       The parties have not cited, and the Court has not found, any case in the Eighth
Circuit directly on point. And the parties agree that no binding precedent exists on the
interplay between these two IDEA provisions. (Decision at 9.)


                                            14
      CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 15 of 24




education services provided by the School District in fourth and fifth grade.”); Lathrop R-

II Sch. Dist. v. Gray, 611 F.3d 419, 428 (8th Cir. 2010) (“We also do not consider

allegations regarding incidents beyond the two year statute of limitations applicable to

IDEA claims . . .”).8 Considering the dearth of support in this circuit for the application

of the longer statutory period, and reviewing the ALJ’s application of the statute of

limitations de novo, the Court finds that it was erroneous for the ALJ to use that

approach.9 Instead, unless and until the Eighth Circuit Court of Appeals rules otherwise,

the proper statute of limitations under the IDEA is two-years. Because Parents filed their

due process complaint on August 8, 2019, any claims based on District actions before

August 8, 2017 are untimely. Therefore, claims based on the District’s actions during




8
       Courts in this circuit have also recognized that the statute of limitations “shall not
apply to a parent” in two situations, neither of which are relevant here. See R.M.M. v.
Minneapolis Public Schs., 2017 WL 278606, at *6. The two situations are: (1) where the
parent was prevented from requesting a hearing due to “specific misrepresentations by
the local education agency that it had resolved the problem forming the basis of the
complaint;” or (2) where the local educational agency withheld information from the
parent that the law requires be provided. Id. (citing 20 U.S.C. § 1415(f)(3)(D).)
9
        Parents cite to N.D.S. v. Acad. for Science and Agric. Charter Sch., Civ.
No. 18-0711, 2018 WL 6201725, *3 (D. Minn. 2018), as a case supporting its proposed
application of the statute of limitations. In N.D.S., the court considered the question of
whether a due-process complaint filed on December 29, 2017, which challenged the
adequacy of a December 16, 2015 IDEA re-evaluation, was time barred. Id. at *3. The
court expressed agreement with opinions from the Third and Ninth Circuits interpreting
the IDEA’s limitations period and noted “[a]s those court have held, ‘IDEA’s statute of
limitations is triggered when ‘the parent . . . knew or should have known about the alleged
action that forms the basis of the complaint,’ rather than when the school’s unlawful
action occurred.” Id. That case, however, did not address the application of the 2+2
approach.


                                             15
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 16 of 24




Student’s kindergarten and first grade years are time-barred.10 To this limited extent, the

Decision of the ALJ is reversed and reimbursement for any costs for compensatory

education incurred before August 8, 2017 are not recoverable.

III.   IDEA Claims

       The District also challenges the ALJ’s determination that the District failed to

establish that its evaluation of Student in 2018 was appropriate and that the District

denied Student a FAPE.

       The IDEA establishes a right to a “free appropriate public education” for children

with disabilities. See Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester

Cnty. v. Rowley, 458 U.S. 176 (1982). “The core of the statute . . . is the cooperative

process that it establishes between parents and schools.” Schaffer v. Weast, 546 U.S. 49,

53 (2005). “The IEP is ‘the centerpiece of the statute’s education delivery system for

disabled children.’” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S.

Ct. 988, 994 (2017) (quoting Honig v. Doe, 484 U.S. 305, 311 (1988)). An IEP is “a

written statement for each child with a disability that is developed, reviewed, and revised

in accordance with” the IDEA’s requirements. 20 U.S.C. § 1414(d)(1)(A)(i). The

IDEA’s procedural requirements for developing a student’s IEP “emphasize collaboration

among parents and educators and require careful consideration of the child’s individual

circumstances.” Endrew F., 137 S. Ct. at 994. “Each IEP must include an assessment of


10
      Because the Court concludes that the application of the 2+2 period was in error,
the Court need not reach the District’s alternative argument for why the Limitations
Decision should be reversed.


                                             16
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 17 of 24




the child’s current educational performance, must articulate measurable educational

goals, and must specify the nature of the special services that the school will provide.”

Schaffer, 546 U.S. at 53 (citing 20 U.S.C. § 1414(d)(1)(A)). A student receives a FAPE

if the student’s IEP is “reasonably calculated to enable the child to receive educational

benefits.” Rowley, 458 U.S. at 206; Endrew F., 137 S. Ct. at 999 (student’s IEP must be

“reasonably calculated to enable a child to make progress appropriate in light of the

child’s circumstances”). “Appropriate progress” will vary from child to child. Endrew

F., 137 S. Ct. at 1001.

       The IEP process begins with a “full and individual initial evaluation.” 20 U.S.C.

§ 1414(a)(1)(A). This evaluation is used to determine whether a student is entitled to

special education and related services. Id. The IDEA requires school districts to

evaluate students in all areas of suspected disability. Minn. R. 3525.2710, subp. 3(C)(4);

see 34 C.F.R. § 300.304(b). If a student’s parents disagree with an evaluation, they can

request an IEE at public expense, at which point the school must either pay for the IEE or

defend the evaluation at a due process hearing. See 34 C.F.R. § 300.502(b)(1), (2).

Generally, a school must reevaluate a child at least once every three years. 20 U.S.C.

§ 1414(a)(2)(B).

       In the Decision, the ALJ ruled that the District did not meet its burden to prove

that its 2018 special education evaluation was appropriate, such that it did not need to

provide an IEE at public expense. (Decision at 36.) The ALJ explained that multiple

experts in SLD concur that Student’s primary disabling condition is his dyslexia and that

his secondary disability in greatest need is his ADHD. (Decision at 41.) In addition, the


                                             17
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 18 of 24




ALJ concluded that the District denied the Student a FAPE. The ALJ explained that in

this case, Student’s most debilitating disabilities were not identified and the District

failed to provide appropriate services to ensure that Student was able to make adequate

educational progress. (Id.) The ALJ noted Student’s lack of progress, IEP goals that

were not measurable, progress reports that were not meaningful, a failure to reassess

Student as necessary to address his lack of progress, and repeated denials of ESY

services. (Decision at 42-44.)

       The ALJ considered and rejected the District’s assertion that it knew that Student

had dyslexia and ADHD and that the specific identification of those disability categories

would not have altered the services provided. The ALJ stated:

       The District asserts that the IEE told it nothing it did not already know, that
       it knew Student had dyslexia and ADHD but that identifying those
       disability categories on Student’s IEP would not have altered the services it
       provided. IDEA, as reflected in Fort Osage,11 does not requires that all
       disabilities be identified, but only that, “all areas of suspected disability” be
       addressed in a district’s evaluation, “whether or not commonly linked to the
       disability category in which the child has been classified.” However, this
       does not mean that, where a district has knowledge of significant
       disabilities impacting a student, it may leave those diagnoses out of its
       evaluations and off the student’s IEP. Doing so is contrary to Fort Osage’s
       acknowledgment that IDEA intends IEPs to contain accurate disability
       diagnoses and the Supreme Court’s finding in Endrew F. . . .

11
        Both parties cite to Fort Osage R-1 Sch. Dist. v. Sims, 641 F.3d 996 (8th Cir.
2011). In Fort Osage, the Eighth Circuit states “the particular disability diagnosis affixed
to a child in an IEP will, in many cases, be substantively immaterial because the IEP will
be tailored to the child’s specific needs.” Id. at 1004. Therefore, an IEP that does not
accurately diagnose a student is not automatically set aside. Id. Rather, “the party
challenging the IEP must show that the failure to include a proper disability diagnosis
‘compromised the pupil’s right to an appropriate education, seriously hampered the
parents’ opportunity to participate in the formulation process, or caused a deprivation of
educational benefits.” Id. (quoting Lathrop R-II Sch. Dist. v. Gray, 611 F.3d at 424.)


                                              18
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 19 of 24




       When, as here, accurate disability diagnoses would alert a district to
       the need for additional services, they are too important a factor to
       leave out if known.

(Decision at 41-42.) With respect to the decision on the FAPE, the ALJ explained:

       While recognizing, as Parents’ experts said, that the District’s educators
       wanted the best for the Student, the facts in this case lead to the conclusion
       that Student was not provided a FAPE in large part because the District did
       not accurately identify his disabilities, did not review his progress as often
       as his lack of progress in a critical area warranted, and therefore did not
       revise his IEP to provide the level and intensity of services needed. In
       addition, it did not consider providing services during vacation or other
       breaks and did not act timely to address the Student’s lack of progress. As
       a result, the District failed “to meet its substantive obligation under the
       IDEA [by offering] an IEP reasonably calculated to enable a child to make
       progress appropriate in light of the child’s circumstances.”

(Decision at 44.)

       The District argues that the ruling was factually unsupported and legally without

basis for several reasons. The District argues that the IDEA does not require the

identification of a specific diagnosis or label and instead focuses on the identification of a

student’s needs and addressing those needs. The District maintains that the 2018

evaluation appropriately identified all of Student’s needs, even if it did not use the label

“SLD”-specific learning disability—or his needs as dyslexia or ADHD. For example, the

District points out that the 2018 evaluation identified Student’s needs in reading,

mathematics, writing, speech and language, attention, social skills, and ASD-related

needs. The evaluation also identified Student as having difficulty retaining skills and

performing them consistently and needs in all areas of reading, including phonics,

reading fluency, comprehension, decoding, word attack, oral reading and letter word



                                             19
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 20 of 24




association. Further, the evaluation identified Student’s difficulty in maintaining focus

and attention. The District also argues that the ALJ erred in reviewing the evaluation in

light of information provided in the 2019 IEE and, in effect, penalizing the District for

meeting obligations arising from that IEE. In addition, the District argues that the IEE

confirmed that the 2018 evaluation was appropriate because it identified Student’s areas

of need.

       Parents maintain that the District’s 2018 evaluation of Student was defective and

that the District misclassified Student’s diagnosis which in turn produced harm by

impairing Student’s educational progress. In particular, Parents contend that the District

identified Student’s disability as ASD, but that this identification did not account for

Student’s inability to read and write. Parents argue that this resulted in a failure to timely

and appropriately identify Student as a student with dyslexia and ADHD requiring special

education and related services, and that the failure to properly identify his specific

disabilities and special educational needs caused the District to fail to provide a FAPE.

Parents argue that this is not a case of “harmless misclassification,” where a

misclassification makes no difference because the student still received appropriate

services, but instead the misclassification here made a substantial difference because the

resulting educational programing harmed Student. Parents submit that the failure to

identify and classify Student’s disabilities hindered the proper design of Student’s IEP—

the proper identification being tied directly to Student’s educational needs.

       After a careful review of the Administrative Record, the Court affirms the findings

of the ALJ with respect to the District’s 2018 evaluation of Student and the finding that


                                             20
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 21 of 24




the District failed to provide a FAPE to Student. The record demonstrates that in the

2018 evaluation and the IEPs that followed, the District did not properly identify

Student’s most debilitating disabilities—dyslexia and ADHD. At the same time, the

record demonstrates Student persistently struggled with reading, and despite some slight

progress in particular skills, Student remained below or near a first-grade reading level

for years. The Court acknowledges that the District made many efforts to address

Student’s various needs, but these efforts appear to be based largely on the Student’s

ASD.

       The District’s failure to accurately identify and classify Student’s dyslexia and

ADHD did not amount to a harmless misclassification. Instead, the misclassification

hindered the proper design of an IEP that would have met Student’s reading needs. This

resulted in the District’s failure to provide appropriate services to Student to ensure

appropriate educational progress. The record shows that over the course of several years,

the District failed to identify numerous indicators that Student was not being properly

served in the area of reading and despite years of very limited progress, the District did

not respond with meaningful adjustments to Student’s IEP. For example, while the

District adjusted goals and objectives for Student in reading, the adjustments were

minimal and overall the goals remained substantially the same. The overall picture

shows that the District was not successful in teaching Student to read and write. Indeed,

the record shows that Student’s reading skills remained very limited and that he made

little progress through the end of third grade, despite average intellectual abilities and




                                              21
      CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 22 of 24




progress in other areas.12 Based on this record, the District has not shown by a

preponderance of the evidence that Student’s IEPs were reasonably calculated to enable

student to receive educational benefits. The Court affirms the ALJ’s determination that

the District did not provide Student a FAPE.

       In so holding, the Court acknowledges that the District is not required to maximize

a student’s progress and that the IDEA does not require grade level advancement to be

meaningful. The Court also recognizes that the parties dispute the amount of progress

Student made in reading and that the measure of progress is made all the more difficult in

this case because of Student’s complex needs. However, even recognizing these needs,

the record shows that Student’s inability to read and write was due mainly to his dyslexia.

And while Student did display limited progress in some specific reading skills, this

progress was insufficient when broadly considered. The District’s failure to identify

Student’s dyslexia prevented the District from designing an appropriate remedy for his

lack of learning progress and thereby deprived Student of educational benefits.

IV.    Appropriate Relief

       The Court agrees with the ALJ’s determination with respect to appropriate

services for Student. In addition, the Court agrees with the ALJ’s order with respect to

compensatory education. However, the Court’s decision on the statute of limitations



12
        Student made progress in math, handwriting, speech and language, and social
skills. However, Student’s persistent struggle with reading highlights the District’s
failure to recognize and identify his particular disability associated with his reading
deficit.


                                             22
       CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 23 of 24




requires that the Court evaluate the ALJ’s order regarding reimbursement. In particular,

reimbursable expenses occurring before August 8, 2017 are properly vacated. It appears

that the only reimbursable expenses that the ALJ found recoverable that may have

occurred before August 8, 2017 are items 9, 10, 12, and 14 in Appendix A attached to the

Decision. However, because the dates of service are not entirely clear, the Court asks the

parties to meet and confer in an effort to stipulate as to whether these fees are properly

reimbursed in light of the Court’s decision on the statute of limitations. If an agreement

cannot be reached, the parties should so inform the Court.

       Finally, the District argues that the ALJ erred in ordering reimbursement of

outside professionals hired by the Parents to complete the Student’s IEE. The District

argues that, in effect, the ALJ ordered the District to pay for the Parents’ expert witnesses

because these professionals went beyond the 2018 evaluation and provided

recommendations on the services that should be provided to Student. Notably, the ALJ

capped the IEE costs at $10,000, which represents the upper range of a typical IEE. The

Court agrees, as the ALJ concluded, that Parents are entitled to reimbursement for IEE

fees because the District’s 2018 evaluation was deficient under Minnesota law.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     The District’s Motion for Judgment on the Administrative Record (Doc.

No. [16]) is GRANTED IN PART and DENIED IN PART as explained herein.




                                             23
      CASE 0:20-cv-01036-DWF-KMM Doc. 32 Filed 03/01/21 Page 24 of 24




       2.     Parents’ Motion for Judgment on the Administrative Record (Doc.

No. [21]) is GRANTED IN PART and DENIED IN PART as explained herein.

       3.     The ALJ’s Decision is hereby REVERSED with respect to the ruling on

the statute of limitations, Parents’ claims for actions before August 8, 2017 are dismissed

as untimely, and the Decision with respect to the remaining timely-filed claims under the

IDEA is AFFIRMED.

       4.     The parties are to meet and confer to stipulate as to whether or not fees

listed in Appendix A (Doc. No. [1-2]) are properly reimbursed in light of the Court’s

decision on the statute of limitations or inform the Court if an agreement cannot be

reached.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 1, 2021                      s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                            24
